DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020, 06/30/2022, 08/03/2022, and 09/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the use of the word “type” makes the claim indefinite.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955), SEE MPEP 2173.05(b) III (E).  Additionally, in the final limitation it is unclear as to which ratio is referred to as in the limitation carbon and silicon are mentioned, however, the ratio is designated (Si/Cr).  Dependent claims 2-20 are rejected for the same reasons.
Regarding claim 3, it is unclear as to which ratio is referred to as in the limitation carbon and silicon are mentioned, however, the ratio is designated (Si/Cr). 
Claim 10 recites the limitation "the chromium-based layer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 9.
 Claim 14 recites the limitation "the chromium-based layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 9.
Claim 15 recites the limitation "the chromium-based layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 9.
Claim 16 recites the limitation "the chromium-based layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 9.
Regarding claim 17, it is unclear as to which ratio is referred to as in the limitation carbon and silicon are mentioned, however, the ratio is designated (Si/Cr).  
Regarding claim 18, it is unclear as to which ratio is referred to as in the limitation carbon and silicon are mentioned, however, the ratio is designated (Si/Cr).  

Allowable Subject Matter
It appears that once the 112 rejections are addressed that the claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  Particularly, the prior art fails to teach or suggest a top non-hydrogenated amorphous carbon coating with a sub-layer comprising Cr, C and Si in which the interface of the sub-layer and the amorphous carbon layer has the ratio of Si/Cr and C/Si in the ranges as claimed.  Saito et al. (US 2010/00314005 A1) , herein Saito teaches an amorphous carbon coating on an intermediate layer where the intermediate layer is SiC/CrN films or carbide films containing Cr and Si [Abstract, 0037].  However, the compositions of the films are not expected to meet the ratios taught at the interface of the two layers nor were any teachings or suggestions found in the art to change the compositions of the films at the interface to meet the claim limitations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784